                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AVAYA INC.,                                      Case No. 19-cv-00565-SI
                                   8                   Plaintiff,
                                                                                          ORDER RE: DISCOVERY
                                   9             v.
                                                                                          Re: Dkt. No. 121
                                  10     RAYMOND BRADLEY PEARCE, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Avaya Inc. and defendants Telephone Man of America LLC, Jason Hines,

                                  14   Dedicated Business Systems, International LLC (“DBSI”), US Voice and Data LLC, and Atlas

                                  15   Systems, Inc., have filed a Joint Statement of Discovery Dispute regarding plaintiff’s proposed

                                  16   subpoenas to non-parties eBay, Inc. and PayPal, Inc. Dkt. No. 121. The subpoenas request “all

                                  17   purchase/sales transaction data” related to specific eBay or PayPal user accounts connected to the

                                  18   moving defendants or defendant Pearce between January 1, 2009 and the present.

                                  19          Defendants object that the subpoenas are overbroad because they seek information outside

                                  20   the three or four year statute of limitations applicable to Avaya’s claims. Telephone Man objects

                                  21   that the subpoenas’ definition of “Avaya Product” is vague and ambiguous because the definition
                                       requires eBay and Paypal to determine which products qualify as Avaya Products. Telephone Man
                                  22
                                       also objects that the definition is overbroad as to Telephone Man because it includes hardware and
                                  23
                                       software products, and Avaya has only alleged claims involving software against Telephone Man.
                                  24
                                       Telephone Man and Atlas object that the subpoenas seek personal and confidential information
                                  25
                                       about defendants’ customers. DBSI and Telephone Man object that the subpoenas broadly seek all
                                  26
                                       “purchase/sales transaction data” and they are not limited to purchase/sales transaction data
                                  27
                                       involving Avaya products; although the subpoenas define “Avaya Product,” the document requests
                                  28
                                   1   themselves do not refer to “Avaya Product.”1

                                   2            Avaya contends that defendants do not have standing to move to quash the subpoenas

                                   3   because defendants cannot assert a personal right or privilege with respect to the requested sales

                                   4   data. Avaya argues that the time period covered by the subpoenas is not overbroad because Avaya

                                   5   believes that defendant Pearce began the copyright infringement scheme in 2009, and defendants

                                   6   concealed the scheme from Avaya. Avaya argues that any concerns about disclosure of confidential
                                       and personal information can be addressed through a protective order. Avaya argues that its
                                   7
                                       definition of “Avaya Product” is appropriate because, inter alia, “it is entirely possible . . . that the
                                   8
                                       Moving Defendants have sold hardware utilizing the eBay and PayPal platforms that contained the
                                   9
                                       stolen, Internal Use software licenses as a product ‘bundle.’” Dkt. No. 121 at 5. Avaya does not
                                  10
                                       respond to defendants’ contention that the subpoenas are overbroad because they are not limited to
                                  11
                                       seeking purchase/sales transaction data for sales of Avaya products.
                                  12
Northern District of California




                                                Federal Rule of Civil Procedure 45 governs motions to quash or modify a subpoena, and
 United States District Court




                                  13
                                       provides that a court must modify or quash a subpoena that, among other things, “fails to allow a
                                  14
                                       reasonable time to comply,” “requires disclosure of privileged or other protected matter, if no
                                  15
                                       exception or waiver applies,” or “subjects a person to undue burden.” Fed. R. Civ. P. 45(c)(3)(A)(i),
                                  16
                                       (iii), (iv). “Generally speaking, a party to an action does not have standing to move to quash a
                                  17
                                       subpoena served upon a nonparty unless the party claims a personal right or privilege with respect
                                  18   to the documents requested in the subpoena.” Glass Egg Digital Media v. Gameloft, Inc., No. 17-
                                  19   CV-04165 MMC (RMI), 2019 WL 2499710, at *5 (N.D. Cal. June 17, 2019). The party moving to
                                  20   quash a subpoena bears the burden of persuasion. Green v. Baca, 226 F.R.D. 624, 653 (C.D. Cal.
                                  21   2005).
                                  22            The Court concludes that defendants have standing to object to the proposed subpoenas
                                  23   because the subpoenas seek transaction/sales data related to defendants’ eBay and PayPal accounts.
                                  24   However, the Court concludes that most of defendants’ objections are unfounded for the reasons

                                  25   stated by Avaya. The Court agrees with plaintiff that it may seek information beginning in 2009

                                  26   because “the statute of limitations does not prohibit recovery of damages incurred more than three

                                  27
                                                1
                                  28              Although the letter brief states that defendants Hines and US Voice and Data join in the
                                       filing of the letter, the letter does not contain a separate statement by these defendants.
                                                                                             2
                                   1   years prior to the filing of suit if the copyright plaintiff was unaware of the infringement, and that

                                   2   lack of knowledge was reasonable under the circumstances.” Polar Bear Prods., Inc. v. Timex

                                   3   Corp., 384 F.3d 700, 706 (9th Cir. 2004). The Court also finds that the definition of “Avaya

                                   4   Product” is not vague or ambiguous, and that contrary to Telephone Man’s assertions, defining

                                   5   “Avaya Product” to include all Avaya hardware and software products will likely make it easier for
                                       eBay and PayPal to respond to the subpoenas because they will not have to determine what type of
                                   6
                                       Avaya product is involved in a particular sale. Further, Avaya has alleged claims involving
                                   7
                                       hardware (telephones) in this lawsuit, albeit against a different defendant.
                                   8
                                              However, the Court agrees with defendants that the subpoenas are overbroad because the
                                   9
                                       document requests do not actually refer to “Avaya Product,” and instead seek all transaction/sales
                                  10
                                       data connected to the listed user accounts. Plaintiff is directed to narrow the requests so that they
                                  11
                                       are limited to transaction/sales data involving Avaya Products. Finally, the Court finds that a
                                  12
Northern District of California




                                       protective order (which the parties are currently negotiating) can address defendants’ concerns about
 United States District Court




                                  13
                                       the production of customers’ personal information.
                                  14

                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: August 20, 2019                        ______________________________________
                                  18                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
